Citation Nr: 0928289	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1967 to June 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2008, the appellant testified at a Video Conference 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claim 
file.  

In September 2008 the claim was remanded for further 
evidentiary development.  

In June 2009 the Board denied a Motion for Reconsideration of 
the Board's September 2008 decision.  

The underlying issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in an 
unappealed April 2004 rating decision.

2.  The evidence submitted since the April 2004 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the April 2004 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being reopened, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  The underlying service connection 
issue is being remanded and thus no final determination on 
that matter is contained in this decision.

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection 
PTSD.  The Board observes that a rating decision denying 
service connection for PTSD was issued in April 2004.  At 
that time, the RO denied the Veteran's claim on the basis 
that there was no evidence showing current disability and on 
the basis that there was no evidence to show that the Veteran 
participated in combat.  The Veteran did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105 
(2008).  

The Veteran filed a request to reopen the claim for service 
connection for PTSD in March 2005.  In a rating decision of 
June 2005 the RO denied the Veteran's request.  The Veteran 
appealed that decision.  

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

The evidence of record at the time of the last final rating 
decision in February 2004 included service treatment records 
which were completely silent for any complaints of or 
treatment for PTSD.  Also of record were post-service private 
treatment records showing a diagnosis and treatment for 
schizophrenia, and a PTSD questionnaire of February 2004 in 
which the Veteran stated that he participated in combat.

Evidence added to the record since the time of the last final 
rating decision in April 2004 includes counseling records 
from the Vet Center dated between April 2004 and March 2005 
showing a diagnosis and treatment for of sub-diagnostic PTSD, 
a January 2006 letter form the National Personnel Records 
Center (NPRC) verifying that the Veteran was awarded the 
Combat Infantry Badge, and private treatment records from 
June 2007 showing a diagnosis of PTSD.  This evidence was not 
previously of record and is not redundant of evidence 
associated with the file in 2004.

Such evidence shows a post-service diagnosis of PTSD, which 
was not established in 2004, and confirms participation in 
combat, it relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, such evidence raises a 
reasonable possibility of substantiating the claim.

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for right ear hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.


REMAND

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence shows that the Veteran has been awarded the 
Combat Infantry Badge 1st Award.  This is proof of 
participation in combat.  Moreover, the Veteran has alleged 
as stressors his experiences during combat including seeing 
incoming fire, and seeing people including children dying.  
This is consistent with the circumstances and conditions of 
service in combat and therefore, the stressors are confirmed.

Furthermore, the record contains a diagnosis of PTSD.  
Specifically, the Veteran's private physician diagnosed him 
with PTSD in June 2007.  

A VA examination is necessary to confirm the diagnosis of 
PTSD and to determine whether said diagnosis is due to the 
confirmed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that: (1) he has PTSD and, if he does if, 
(2) it is a result of a combat 
stressor(s).  Send the claims folder to 
the examiner for a review of the Veteran's 
pertinent medical history to facilitate 
making these determinations.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the veteran and his 
representative.  Give them time to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


